Citation Nr: 1229218	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In August 2010, a hearing was held before the undersigned Veterans Law Judge at the RO.

The June 2007 rating decision denied the Veteran's claim of entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD).  During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU.  By means of a June 2010 rating decision, the RO denied the claim for TDIU and informed the Veteran of the determination.  Not only did the Veteran express disagreement with that determination, but in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, the TDIU claim was considered part and parcel of the PTSD initial rating claim.  

This case was previously before the Board in March 2011, wherein the Board granted an increased, initial 70 percent disability rating for the Veteran's PTSD, and remanded the Veteran's claim for TDIU for additional due process considerations and development.  

Subsequently, in a February 2012 rating decision, the RO effectuated the increased 70 percent disability evaluation for the Veteran's PTSD, and assigned an effective date of March 29, 2006.  

The claim of entitlement to TDIU was returned to the Board for appellate consideration in February 2012.  In April 2012, the Veteran submitted a significant amount of evidence in support of his claim.  He did not waive the RO's consideration of this evidence in the first instance.  This is not necessary here, though, since the Board can grant his claim in full.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDING OF FACT

The competent and probative medical evidence of record demonstrates that the Veteran's service-connected disability, when evaluated in association with the Veteran's educational attainment and occupational experience, precludes all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In light of the grant herein, it is clear that sufficient evidence was developed in this appeal and that no further development is required.


Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent, but total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases - except where specifically prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or combination of disabilities - for which the Rating Schedule prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his disability(ies)-provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, however, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless - on an extra-schedular basis - upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

For the purposes of establishing whether there is one disability ratable at 60 percent, or if more than one disability, establishing if there is one disability ratable at 40 percent, as pertinent here, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from a common etiology or a single accident, or (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, etc. 38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).   Age may not be considered a factor.  38 C.F.R. § 3.341 (2009).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2010).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's sole service-connected disability is posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  As such, he satisfies the percentage rating standards for individual unemployability benefits.

The Veteran provided a completed TDIU application.  The Veteran reported that he completed high school and 2 years of college.  He also reported that he last worked full-time in April 2009, and that he became too disabled to work in April 2009.  The RO contacted the Veteran's most recent employer, who indicated that the Veteran retired on disability in April 2009; prior to that date, the Veteran worked as an equipment operator.  

The Board acknowledges that the medical evidence indicates that the Veteran may have other medical conditions that affect employability; the Board notes that the Veteran receives Social Security Disability benefits due to chronic low back pain syndrome, right rotator cuff strain, and knee disabilities.  However, in determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  In other words, although the Veteran's nonservice-connected disabilities may have resulted in changes as to his employment, the question now is whether the severity of his service-connected disability would likely prevent him from gaining or maintaining substantially gainful employment.

The Board is responsible for determining, on the basis of all the evidence or record, whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the present case, the evidence is in relative equipoise.  The Board cannot reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In the Board's 2011 decision granting a 70 percent rating for PTSD, the factual background concerning the Veteran's treatment for PTSD, VA examinations, and his employment history were detailed.  Those facts are incorporated herein, by reference.  What is critical here is the evidence that the Veteran has submitted since that decision. 

In the Board's 2011 decision, it was noted that the Veteran's disability retirement in 2009 was the result of nonservice-connected medical conditions, although the Veteran had reported some difficulties at work with panic attacks and anger control.  In April 2012, the Veteran submitted a letter from his last employer noting that he had had several conflicts with his immediate supervisors, and he seemed to have problems with authority. 

In the Board's 2011 decision, it was noted that the VA examiner in 2010 had concluded, with respect to employability, that while the Veteran clearly described reduced occupational productivity, reliability, and efficiency due to his mental health symptoms, he was not totally occupationally impaired based solely on these symptoms.  In April 2012, the Veteran submitted a letter from a social worker at the Charleston Vet Center.  Although the letter is undated, it contains an original signature.  The social worker opined that the Veteran was not employable in any capacity due to his persistent and serious PTSD symptoms.  In summary, she detailed that although the Veteran had obtained several jobs, he had not retained them, as all his jobs "became problematic at some point."  She specifically mentioned the Veteran's distrust of authority figures and his co-workers. 

Although the March 2010 VA examiner concluded the Veteran's PTSD symptoms do not result in unemployability, the described symptoms included significant mood disturbance, weekly panic attacks, persistent hypervigilance, irritability, exaggerated startle response, persistent depression with suicidal ideation, chronic sleep disturbance, poor judgment, and avoidance of others.  In her letter, the social worker at the Charleston Vet Center mentions many of these symptoms, and yet she concludes they render the Veteran unemployable.  

Although in some situations the opinion of a psychologist (the March 2010 VA examiner) will outweigh that of a social worker, that is not the case here.  Both individuals are taking the Veteran's subjective history, including his work difficulties, and drawing a conclusion as to whether he could still obtain or retain employment despite those symptoms.  Neither opinion is more informed or more probative than the other.  As always, any reasonable doubt must be resolved in the Veteran's favor.  Therefore, the Board finds that the Veteran's service-connected PTSD would render the Veteran essentially unemployable, regardless of occupation.  Although it may have been other conditions that led to his retirement in 2009, the fact remains that his PTSD, standing alone, is of sufficient severity to preclude him from obtaining or retaining gainful employment. 

Therefore, the Board finds that the evidence establishes that the Veteran's service-connected disability is sufficiently severe as to preclude him from securing or following a substantially gainful occupation, consistent with his education and occupational experience, and he is entitled to a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


